Citation Nr: 9913969	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether improved pension benefits were properly terminated 
effective March [redacted], 1995.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to April 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 decision by the 
Winston-Salem, North Carolina RO, which terminated the 
veteran's improved pension benefits effective March [redacted], 
1995.  This case was before the Board in February 1997 when it 
was remanded for additional development.  Following the remand, 
the RO took action to retroactively reduce the veteran's 
award of pension effective in April 1994.  The veteran was 
notified of that action and of his right to appeal; however, 
no notice of disagreement has been filed.  Accordingly, this 
decision will be limited to the propriety of the termination 
of pension effective March [redacted], 1995.  


FINDINGS OF FACT

1.  In an October 1992 decision, the RO awarded the veteran 
nonservice-connected pension benefits (also known as 
"improved pension benefits"), effective May 1992, at the 
maximum rate payable for a single veteran with one minor 
dependent.

2.  In March 1994, while the veteran was in receipt of 
improved disability pension benefits, he began to receive 
disability benefits from the Social Security Administration 
(SSA).

3.  A birth certificate shows a birth date of March [redacted], 
1977 for the veteran's daughter [redacted].  [redacted] turned 
eighteen years old on March [redacted], 1995.

4.  The veteran's annual income in 1995 included SSA 
benefits.  This annual income was greater than the then 
maximum annual pension rate, $8037, allowed by law for a 
veteran with no dependents.

5.  Effective March [redacted], 1995, the veteran's improved 
disability pension benefits were terminated, due to excess 
annual countable income for a single veteran.


CONCLUSION OF LAW

The veteran's improved pension benefits were properly 
terminated effective March [redacted], 1995.  38 U.S.C.A. 
§§ 101(4)(A), 1521 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 
3.273, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the RO's retroactive termination of his improved pension 
benefits was inequitable.  The veteran maintains, 
essentially, that he is equally entitled to pension benefits 
as veterans who receive pension under historically earlier 
statutory provisions, which permit more liberal income 
limitations.  

Initially, it must be pointed out that since the veteran's 
entitlement to pension was established in 1992 under the law 
and regulations applicable to the improved pension program 
which came into effect on January 1, 1979 (Public Law 95-
588), his continued eligibility for pension has to be 
determined under the law pertaining to the improved pension 
program.  The laws and regulations applicable to the pension 
program in effect prior to December 31, 1978 have no 
application to the instant case.  

Improved pension is a benefit payable by VA to veterans of a 
period of war because of total, permanent, nonservice-
connected disability.  Basic entitlement exists if, among 
other things, the veteran's income is not in excess of the 
applicable maximum pension rate.  38 U.S.C.A. § 1521.  The 
maximum annual rate of improved pension payable shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 C.F.R. § 3.23(b) (1998).  Payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under § 3.272.  38 C.F.R. § 3.271(a).  
For the purpose of determining initial entitlement to VA 
improved pension benefits, the monthly rate of pension 
payable to a beneficiary is computed by reducing the 
beneficiary's applicable maximum pension rate by the 
beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by twelve.  38 C.F.R. 
§ 3.273(a).  Whenever there is a change in a beneficiary's 
amount of countable income the monthly rate of pension 
payable shall be computed by reducing the beneficiary's 
applicable maximum annual pension rate by the beneficiary's 
new amount of countable income on the effective date of the 
change in the amount of income, and dividing the remainder by 
twelve.  38 C.F.R. § 3.273(b)(2).

The facts in this case are not in dispute.  The record 
reflects that the RO granted the veteran's claim for 
entitlement to nonservice-connected disability pension (under 
the improved pension program) in an October 1992 decision.  
The RO's grant was effective from May 1992; the veteran's 
daughter [redacted] was included as a dependent child on his award.

In its December 1992 award letter, the RO informed the 
veteran that he had been awarded pension benefits in an 
amount based upon a countable annual income of zero dollars.  
The RO's award letter advised the veteran, in part, that his 
pension was based on the amount of his family's income and 
that he had an obligation immediately to report changes in 
his family's income, as well as any change in the number or 
status of his dependents.

In March 1994, the veteran submitted a Financial Status 
Report, wherein he noted that he was receiving no monthly 
income other than improved pension.  He indicated that he was 
not married and had one dependent, born March [redacted], 1977.

In June 1994, the veteran submitted an Improved Pension 
Eligibility Verification Report, wherein he noted that he was 
receiving no monthly income other than improved pension.  He 
indicated that he was not married and had one unmarried 
dependent child.

On March [redacted], 1995, the veteran's dependent child turned 
eighteen years old.  The Board notes that a "child," under 38 
U.S.C.A. § 101(4)(A), means a person who is unmarried and - 
(1) who is under the age of eighteen years, (2) who, before 
attaining the age of eighteen years, became permanently 
incapable of self- support, or (3) who, after attaining the 
age of eighteen years and until completion of education or 
training, is pursuing a course of instruction at an approved 
educational institution, and who is a legitimate child, a 
legally adopted child, or a stepchild who is a member of the 
veteran's household.  As such, the veteran's daughter [redacted] 
did not qualify as the veteran's dependent "child," for VA 
purposes, after March [redacted], 1995.

In November 1995 the veteran was notified that an exchange of 
information among federal agencies had disclosed to VA that 
the veteran was in receipt of a monthly benefit from the SSA.  
Based upon this information VA proposed to terminate the 
veteran's pension effective March [redacted], 1995 on account 
of excessive income coupled with loss of a dependent child due 
to the child having attained the age of eighteen years.  The 
veteran's pension benefit payments were terminated in January 
1996, retroactively effective from March [redacted], 1995.

In its February 1997 Remand, the Board noted that under the 
provisions of 38 C.F.R. § 3.660, where reduction of 
discontinuance of a running award of improved pension is 
required because of an increase in income, the reduction or 
discontinuance will be made effective the end of the month in 
which the increase occurred.  In this case, the C&P Master 
Record-Audit Writeout, wherein the receipt of Social Security 
benefits was first reported, was dated in August 1995; 
however, no attempt was made to ascertain when the veteran 
was actually issued his first Social Security check.  The 
Board instructed the RO to contact the SSA and inquire as to 
when the veteran was issued his first check from that agency.  

The Board notes that the SSA's response was received by the 
RO in May 1997.  It was noted that the veteran's initial SSA 
check was issued "around" March 11, 1994.

Pursuant to 38 U.S.C.A. § 1521, the maximum pension rate for 
the period from December 1, 1994, through November 30, 1995, 
for a veteran with no dependents was $8,037.  See VA Manual M 
21-1, Part 1, Appendix B, Change 12.  The evidence of record 
indicates that the veteran was entitled to $713.10 per month 
as of December 1993 (see the August 1995 C&P Master Record-
Audit Writeout).  According to a May 1997 letter from the 
SSA, the veteran received his first SSA benefit check in 
March 1994.  From a review of the evidence, it is clear that 
in August 1995, the veteran was receiving monthly SSA 
payments of $733.10 (see the August 1995 C&P Master Record-
Audit Writeout).

For VA improved pension purposes, these monthly SSA payments 
changed the veteran's countable annual income.  See 38 C.F.R. 
§ 3.273.  The exact amount of the veteran's income is not 
clear from the record; however, whether calculated as a 
$713.10 monthly payment or as a $733.10 monthly payment, the 
amount of countable annual income exceeded $8,037 for the 
period from December 1, 1994, to November 30, 1995.  In 
addition, the evidence demonstrates that the veteran's 
daughter [redacted] was no longer his dependent child, as 
defined above, on March [redacted], 1995.  Therefore, the 
applicable maximum pension rate (income limitation) for the 
veteran was the rate for a single veteran, rather than the 
higher rate for a veteran with a dependent child.

In sum, as the veteran's countable annual income exceeded the 
maximum annual rate (income limitation) of $8,037 on 
March [redacted], 1995 for a veteran with no dependents, his 
benefits were properly terminated at that time.  Termination 
of his pension effective March [redacted], 1995, was proper.  
See 38 C.F.R. § 3.660(a)(2).

The law and the facts support the RO's decision.  The 
veteran's pension was properly terminated due to excessive 
income.  The Court has held that "in a case...where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

As the veteran's improved pension benefits were properly 
terminated effective March [redacted], 1995, the appeal 
is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

